PER CURIAM.
Suit was brought by Blakely D. McCaughn, who was collector of internal revenue at the time the defendants gave bond to him as collector. He was no longer in office at the time of suit. Since there was- the same failure to substitute the successive collectors iu the manner and within the time prescribed by the Act of February 8, 1899, as amended (28 USCA § 780), as existed in Ladner v. Philadelphia Barge Company et al. (C. C. A.) 63 F.(2d) 258, filed February 6, 1933, the case is ruled by the same law.
Judgment affirmed.